DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-, 25, 30, 34-42 drawn to a chimeric antigen receptor comprising an extracellular domain, a transmembrane domain, and an intracellular domain, wherein the extracellular domain comprises a DLL3 antigen binding domain that specifically binds to DLL3, an engineered immune cell expressing the chimeric receptor thereof, a pharmaceutical composition comprising the engineered immune cell thereof, and an anti-DLL3 binding agent, classified in C07K 2317/24.
II. Claims 22, 23, 26, drawn to an isolated polynucleotide encoding a chimeric antigen receptor comprising an extracellular domain, a transmembrane domain, and an intracellular domain, wherein the extracellular domain comprises a DLL3 antigen binding domain that specifically binds to DLL3, a vector comprising the polynucleotide thereof, and an engineered immune cell expressing the polynucleotide thereof, classified in C12N 15/63.
III. Claims 31-33, 43-45, drawn to a method treating a disease or disorder in a subject in need thereof comprising administering to the subject the engineered immune cell expressing a chimeric antigen receptor comprising an extracellular domain, a transmembrane domain, and an intracellular domain, wherein the extracellular domain comprises a DLL3 antigen binding domain that specifically binds to DLL3, or , classified in A61P 35/00.

2.	The inventions are independent or distinct, each from the other because:

	The chimeric antigen receptor (a polypeptide) of Group I and polynucleotide of Group II are patentably distinct inventions for the following reasons: polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide. While a chimeric antigen receptor of Group I can be made using the polynucleotides of Group II, the chimeric antigen receptor can also be made by another and materially different process, such as by peptide synthesis. Further, the polynucleotide may be used for the processes other than the production of the protein, such as nucleic acid hybridization. For these reasons, the inventions of Groups I and II are patentably distinct.
	Furthermore, searching the inventions of Groups I and II together would impose a serious search burden. In the instant case, the search for the antibodies and the polynucleotides are not coextensive. The inventions of Groups I and II have a separate status in the art as shown by their different classifications. In cases such as this one where descriptive sequence information is provided, the sequences are searched in different databases. As such, it would be burdensome to search the inventions of Groups I and II together.
	Inventions of Groups I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) cancer can be treated by chemotherapy as opposed to being treated by CAR.
	Searching Inventions of Groups I and III together would impose a serious search burden. Inventions I and III have separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for the chimeric antigen receptor, and the method for treating using the chimeric antigen receptor are not coextensive. The search for Invention III requires a search for method steps, which is not required for the search of Invention I. Prior art which teaches an chimeric antigen receptor would not necessarily be applicable to the method of treating using the chimeric antigen receptor. Moreover, even if the chimeric antigen receptor product was known, the method of treatment which uses the chimeric antigen receptor may be novel and unobvious in view of the preamble or active steps.
	Inventions of Groups II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the polynucleotide of Group II is neither used nor produced in the method of Group III.
	Furthermore, the distinct steps and products require separate and distinct searches. The Inventions of Groups II and III have a separate status in the art as shown 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species:

Applicant is required to elect a single DLL3 binding domain characterized by specific 6 CDR sequences (i.e.s variable heavy chain CDRs 1-3, variable light chain CDRs 1-3) and further identified the sequences of variable heavy chains, variable light chain, and scFv which comprise the elected CDR sequences.
Applicant is further required to identify the polynucleotide sequence encoding the chimeric antigen receptor comprising the elected DLL3 binding domain (e.g. claim 16).
	ii.	Multiple costimulatory domains (e.g. claim 9).
	iii.	Multiple safety switches (e.g. claim 20)
	The species in group i are independent or distinct because the species have different sequences, different physiological effects, and different functions. In addition, these species are not obvious variants of each other based on the current record.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require different sequence searches the prior art applicable to one species would not likely be applicable to another species; 
	The species in group ii are independent or distinct because the species have different structures, different physiological effects, and different functions. In addition, these species are not obvious variants of each other based on the current record.

	The species in group iii are independent or distinct because the species have different structure, different physiological effects, and different functions. In addition, these species are not obvious variants of each other based on the current record.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUNG MIN YOON/Examiner, Art Unit 1643                                                                                                                                                                                                        

/HONG SANG/Primary Examiner, Art Unit 1643